Richard S. Heller, J.
This is an application to dismiss the claim herein on the ground that the court has not jurisdiction of the subject matter.
Specifically the State charges that the claimant herein has not filed Ms claim witMn two years as provided by the Court of Claims Act.
Claimant seeks damages for unlawful detention exceeding a proper and lawful confinement by 3 years, 8 months and 15 days.
*97In 1945, claimant was committed by the Bronx County Court to the Elmira Reception Center and was later transferred to the Elmira Reformatory. According to the allegations of the claim, claimant’s commitment could not exceed five years, although he was detained until July 7, 1954.
After his release on July 7, 1954, claimant was confined to prison on a totally unrelated charge from September 18, 1954 to May 22, 1957. The present claim was filed October 26, 1957.
The cause of action for unlawful confinement arose on July 7, 1954, the day his disability as a prisoner ceased. Claimant cannot claim a subsequent disability to toll the statute. (Gershinsky v. State of New York, 6 A D 2d 964.)
Since the claim was not filed within two years, the motion of the State is granted and the claim is dismissed.
Submit order.